Case 2:19-cv-04073-JFW-RAO Document 181 Filed 08/07/19 Page 1of2 Page ID #:1299
=

1 | Matthew F. Schwartz * Pro Hac Vice

Brian S. Levenson * Pro Hac Vice

2 | SCHWARTZ, PONTERIO & LEVENSON, PLLC
134 West 29" Street, Suite 1006

3 | New York, New York 10001

Phone: (212) 714-1200

Fax: (212) 714-1264

E-mail: mschwartz(@splaw.us

4
5 | E-mail: blevenson@splaw.us
6 | Oren S. Giskan_ * Pro Hac Vice
7

 

GISKAN SOLOTAROFF & ANDERSON LLP
90 Broad Street, 10" Floor

New York, New York 10004

8 | Phone: (212) 847-8315

Fax: (646) 520-3237

9 | E-mail: ogiskan@gslawny.com

10 | Allen Hyman (California State Bar No. 73371)
LAW OFFICES OF ALLEN HYMAN

11 | 10737 Riverside Drive

North Hollywood, CA 91602

12 | Phone: (818) 763-6289

Fax: (818) 763-4676

13 | E-mail: lawoffah@aol.com
14 | Attorneys for Plaintiffs
SC te ah

 

 

 

15 HAROLD ARLEN TRUST

16

17 UNITED STATES DISTRICT COURT

18 CENTRAL DISTRICT OF CALIFORNIA

19

20 SA MUSIC, LLC, et al., Case No. 2:19-cv-04073-JFW-RAO
21 Plaintiffs, PROOF OF SERVICE

22 ve ENTERTAINMENT ONE U.S. LP
23 APPLE INC., et al.,

24 Defendants.

25

26

27

 

PROOF OF SERVICE — ENTERTAINMENT ONE U.S. LP

 

 

l
wn

Case 2:1
Se

9-cv-04073-JFW-RAO Document 181 Filed 08/07/19 Page 2of2 Page ID #:1300

DECLARATION OF KEVIN DUNN

I hereby declare the following statements are true:

1. Ireceived the Summons and Complaint (Docket Nos. | and 9) and the
Initial Standing Order (Docket No. 13) on August ° , 2019.

2. OnAugust_5_, 2019, I served the Summons and Complaint and
Initial Standing Order on defendant Entertainment One U.S. LP by personally —
delivering copies of the papers to defendant’s registered agent Registered Agent
Solutions (“RAS”), 9 East Loockerman Street — Suite 311, Dover, DE 19901. I gave
the papers to a RAS employee named JUSTIN WOODS

3. I declare under penalty of perjury, that the foregoing is true and correct.

Executed on August ° , 2019

Kevin Dunn

 

PROOF OF SERVICE —- ENTERTAINMENT ONE U.S. LP

 

 

2

 
